Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145410                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145410
                                                                    COA: 309911
                                                                    Cass CC: 11-010094-FH
  JAMES MICHAEL WRIGHT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 22, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           d1128                                                               Clerk